PER CURIAM.
Vincent John Hall appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice for failure to exhaust state remedies his complaint asserting denial of a parole hearing. We have re*149viewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hall v. Grant, No. CA-02-817 (D.S.C. July 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.